Exhibit 10.3

 

DIGITAL ANGEL CORPORATION

2013 STOCK INCENTIVE PLAN

 

 

1. Purposes of the Plan.  The purposes of this Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants,
and to promote the long-term success of the Company’s business and to link
participants’ directly to stockholder interests through increased stock
ownership. Awards granted under the Plan may be Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Performance Units, Performance Shares, Cash Awards and Other Stock Based Awards.

 

2. Definitions.  As used herein, the following definitions shall apply:

 

(a) “Affiliate” means a Parent, a Subsidiary, an entity that is not a Parent or
Subsidiary but which has a direct or indirect ownership interest in the Company
or in which the Company has a direct or indirect ownership interest, an entity
that is a customer or supplier of the Company, an entity that renders services
to the Company, or an entity that has an ownership or business affiliation with
any entity previously described in this Section 2(a).

 

(b) “Applicable Law” means the legal requirements relating to the administration
of the Plan under applicable federal, state, local and foreign corporate, tax
and securities laws, and the rules and requirements of any stock exchange or
quotation system on which the Common Stock is listed or quoted.

 

(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock Award,
Performance Unit or Performance Share, Cash Award or Other Stock Based Award
granted under the Plan.

 

(d) “Award Agreement” means the agreement, notice and/or terms or conditions by
which an Award is evidenced, documented in such form (including by electronic
communication) as may be approved by the Committee.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Cash Award” means an award payable in the form of cash.

 

(g) “Change in Control” means the happening of any of the following:

 

(i) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any third-party “person” as
such term is used in Section 13(d) and 14(d) of the Exchange Act (other than any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities entitled generally to vote in the election of the Board
(other than the occurrence of any contingency); or

 

(ii) the consummation of an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets, which is approved by the
stockholders of the Company as may be required by law.

 

(h) “Code” means the Internal Revenue Code of 1986, as amended.

 

(i) “Committee” means the committee as defined under Section 4(a)(i) of the
Plan.

 

(j) “Compensation Committee” means the Compensation Committee of the Board.

 

(k) “Common Stock” means the common stock, $0.01 par value, of the Company.

 

(l) “Company” means Digital Angel Corporation, a Delaware corporation.

 

(m) “Consultant” means any person, including an advisor, engaged by the Company
or an Affiliate and who is compensated for such services, including without
limitation non-Employee Directors. In addition, as used herein, “consulting
relationship” shall be deemed to include service by a non-Employee Director as
such.

 

 
-1-

--------------------------------------------------------------------------------

 

 

(n) “Continuous Status as an Employee or Consultant” means that the employment
or consulting relationship is not interrupted or terminated by the Company or
Affiliate, as applicable. Continuous Status as an Employee or Consultant shall
not be considered interrupted in the case of (i) any leave of absence approved
in writing by the Board or a person designated in writing by the Board as
authorized to approve a leave of absence, including sick leave, military leave,
or any other personal leave; provided, however, that for purposes of Incentive
Stock Options, any such leave may not exceed 90 days, unless reemployment upon
the expiration of such leave is guaranteed by contract (including certain
Company policies) or statute, or (ii) transfers between locations of the Company
or between the Company, a Parent, a Subsidiary or successor of the Company; or
(iii) a change in the status of the Grantee from Employee to Consultant or from
Consultant to Employee.

 

(o) “Covered Stock” means the Common Stock subject to an Award.

 

(p) “Date of Grant” means the date on which the Committee makes the
determination granting the Award, or such other later date as is determined by
the Committee. Notice of the determination shall be provided to each Grantee
within a reasonable time after the Date of Grant.

 

(q) “Date of Termination” means the date on which a Grantee’s Continuous Status
as an Employee or Consultant terminates.

 

(r) “Director” means a member of the Board of Directors of the Company.

 

(s) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(t) “Employee” means any person, including Officers and Directors, employed by
the Company or any Affiliate. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(v) “Exchange Agreement” means the Share Exchange Agreement dated as of June 24,
2013 between the Company, VeriTeQ Acquisition Corporation (“VeriTeQ”) and the
shareholders of VeriTeQ.

 

(w) “Fair Market Value” means the value of a share of Common Stock. If the
Common Stock is actively traded on any national securities exchange, including,
but not limited to, the NASDAQ Stock Market or the New York Stock Exchange, Fair
Market Value shall mean the closing price at which sales of Common Stock shall
have been sold on the date of determination, as reported by any such exchange
selected by the Committee on which the shares of Common Stock are then traded.
If the shares of Common Stock are not actively traded on any such exchange, Fair
Market Value shall mean the arithmetic mean of the bid and asked prices for the
shares of Common Stock on the most recent trading date within a reasonable
period prior to the determination date as reported by such exchange. If there
are no bid and asked prices within a reasonable period or if the shares of
Common Stock are not traded on any exchange as of the determination date, Fair
Market Value shall mean the fair market value of a share of Common Stock as
determined by the Committee taking into account such facts and circumstances
deemed to be material by the Committee to the value of the Common Stock in the
hands of the Grantee; provided that, for purposes of granting awards other than
Incentive Stock Options, Fair Market Value of a share of Common Stock may be
determined by the Committee by reference to the average market value determined
over a period certain or as of specified dates, to a tender offer price for the
shares of Common Stock (if settlement of an award is triggered by such an event)
or to any other reasonable measure of fair market value and provided further
that, for purposes of granting Incentive Stock Options, Fair Market Value of a
share of Common Stock shall be determined in accordance with the valuation
principles described in the regulations promulgated under Code Section 422.

 

(x) “Grantee” means an individual who has been granted an Award.

 

(y) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(z) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(bb) “Option” means a stock option granted under the Plan.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(cc) “Other Stock Based Award” means an award that is valued in whole or in part
by reference to, or is otherwise based on, Common Stock.

 

(dd) “Parent” means a corporation, whether now or hereafter existing, in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company holds at least 50 percent of the voting
shares of one of the other corporations in such chain.

 

(ee) “Performance Based Compensation” means compensation which meets the
requirements of Section 162(m)(4)(C) of the Code.

 

(ff) “Performance Based Restricted Stock” means an Award of Restricted Stock
which meets the requirements of Section 162(m)(4)(C) of the Code, as described
in Section 8(b) of the Plan.

 

(gg) “Performance Period” means the time period during which the performance
goals established by the Committee with respect to a Performance Unit or
Performance Share, pursuant to Section 9 of the Plan, must be met.

 

(hh) “Performance Share” has the meaning set forth in Section 9 of the Plan.

 

(ii) “Performance Unit” has the meaning set forth in Section 9 of the Plan.

 

(jj) “Plan” means this Digital Angel Corporation 2013 Stock Incentive Plan.

 

(kk) “Restricted Stock Award” means Shares that are awarded to a Grantee
pursuant to Section 8 of the Plan.

 

(ll) “Reverse Stock Split” means the reverse stock split as contemplated in the
Exchange Agreement.

 

(mm) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

 

(nn) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

 

(oo) “Stock Appreciation Right” or “SAR” means the right to receive an amount
equal to the appreciation, if any, in the Fair Market Value of a Share from the
date of the grant of the right to the date of its payment, as set forth in
Section 7 of the Plan.

 

(pp) “Subsidiary” means a corporation or other entity, domestic or foreign, of
which not less than 50 percent of the voting shares or voting securities are
held by the Company or a Subsidiary, whether or not such corporation or entity
now exists or is hereafter organized or acquired by the Company or a Subsidiary.

 

3. Stock Subject to the Plan.  Subject to the provisions of Section 13 of the
Plan and except as otherwise provided in this Section 3, the maximum aggregate
number of Shares that may be subject to Awards under the Plan since the Plan
became effective is 5,000,000 Shares, of which 500,000 can be issued as
Incentive Stock Options. The Shares may be authorized, but unissued, or
reacquired Common Stock. If an Option or SAR expires or is terminated,
surrendered or cancelled without having been fully exercised, if Restricted
Stock Awards, Performance Shares or Performance Units are forfeited, or if any
other grant results in any Shares not being issued, the Shares covered by such
Award shall again become available for future Awards under the Plan (unless the
Plan has terminated). Any Shares which are used as full or partial payment to
the Company upon exercise of an Option or for any other Award that requires a
payment to the Company shall be available for purposes of the Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i)  Administration.  The Plan shall be administered by the Compensation
Committee, or a committee designated by the Board consisting of only “outside
directors” of the Board as defined in Section 162(m) of the Code and to satisfy
Applicable Law if there is not a Compensation Committee (collectively referred
to as the “Committee”).

 

 
-3-

--------------------------------------------------------------------------------

 

 

(ii) Rule 16b-3.  To the extent the Committee considers it desirable for
transactions relating to Awards to be eligible to qualify for an exemption under
Rule 16b-3, the transactions contemplated under the Plan shall be structured to
satisfy the requirements for exemption under Rule 16b-3.

 

(iii) Section 162(m) of the Code.  To the extent the Committee considers it
desirable for compensation delivered pursuant to Awards to be eligible to
qualify for an exemption from the limit on tax deductibility of compensation
under Section 162(m) of the Code, the transactions contemplated under the Plan
shall be structured to satisfy the requirements for exemption under
Section 162(m) of the Code.

 

(b) Powers of the Committee.  Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole and absolute discretion:

 

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(v) of the Plan;

 

(ii) to select the Grantees to whom Awards will be granted under the Plan;

 

(iii) to determine whether, when, to what extent and in what types and amounts
Awards are granted under the Plan;

 

(iv) to determine the number of shares of Common Stock to be covered by each
Award granted under the Plan;

 

(v) to determine the forms of Award Agreements, which need not be the same for
each grant or for each Grantee, and which may be delivered electronically, for
use under the Plan;

 

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted under the Plan. Such terms and conditions, which
need not be the same for each grant or for each Grantee, include, but are not
limited to, the exercise price, the time or times when Options and SARs may be
exercised (which may be based on performance criteria), the extent to which
vesting is suspended during a leave of absence, any vesting acceleration or
waiver of forfeiture restrictions, and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Committee shall determine;

 

(vii) to construe and interpret the terms of the Plan and Awards;

 

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including, without limiting the generality of the foregoing, rules and
regulations relating to the operation and administration of the Plan to
accommodate the specific requirements of local and foreign laws and procedures;

 

(ix) to modify or amend each Award (subject to Section 15 of the Plan). However,
the Committee may not modify or amend any outstanding Option or SAR to reduce
the exercise price of such Option or SAR, as applicable, below the exercise
price as of the Date of Grant of such Option or SAR. In addition, no Option or
SAR may be granted in exchange for, or in connection with, the cancellation or
surrender of an Option or SAR or other Award having a lower exercise price;

 

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

 

(xi) to determine the terms and restrictions applicable to Awards;

 

(xii) to make such adjustments or modifications to Awards granted to Grantees
who are Employees of foreign Subsidiaries as are advisable to fulfill the
purposes of the Plan or to comply with Applicable Law;

 

(xiii) to delegate its duties and responsibilities under the Plan with respect
to sub-plans applicable to foreign Subsidiaries, except its duties and
responsibilities with respect to Employees who are also Officers or Directors
subject to Section 16(b) of the Exchange Act;

 

(xiv) to provide any notice or other communication required or permitted by the
Plan in either written or electronic form;

 

 
-4-

--------------------------------------------------------------------------------

 

 

(xv) to correct any defect or supply any omission, or reconcile any
inconsistency in the Plan, or in any Award Agreement, in the manner and to the
extent it shall deem necessary or expedient to make the Plan fully
effective; and

 

(xvi) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Committee’s Decision.  The Committee’s decisions, determinations
and interpretations shall be final and binding on all Grantees and any other
holders of Awards.

 

5. Eligibility and General Conditions of Awards.

 

(a) Eligibility.  Awards other than Incentive Stock Options may be granted to
Employees and Consultants. Incentive Stock Options may be granted only to
Employees. If otherwise eligible, an Employee or Consultant who has been granted
an Award may be granted additional Awards.

 

(b) Maximum Term.  Subject to the following provision, the term during which an
Award may be outstanding shall not extend more than ten years after the Date of
Grant, and shall be subject to earlier termination as specified elsewhere in the
Plan or Award Agreement.

 

(c) Award Agreement.  To the extent not set forth in the Plan, the terms and
conditions of each Award, which need not be the same for each grant or for each
Grantee, shall be set forth in an Award Agreement. The Committee, in its sole
and absolute discretion, may require as a condition to any Award Agreement’s
effectiveness that the Award Agreement be executed by the Grantee, including by
electronic signature or other electronic indication of acceptance, and that the
Grantee agree to such further terms and conditions as specified in the Award
Agreement. Except as otherwise provided in an Agreement, all capitalized terms
used in the Agreement shall have the same meaning as in the Plan and the
Agreement shall be subject to all of the terms of the Plan.

 

(d) Termination of Employment or Consulting Relationship.  In the event that a
Grantee’s Continuous Status as an Employee or Consultant terminates (other than
upon the Grantee’s Retirement (defined below), death, Disability, or Termination
by Employer Not for Cause (defined below)), then, unless otherwise provided by
the Award Agreement or the Grantee’s employment agreement, if applicable, and
subject to Section 13 of the Plan:

 

(i) the Grantee may exercise his or her unexercised Option or SAR, but only
within such period of time as is determined by the Committee, and only to the
extent that the Grantee was entitled to exercise it at the Date of Termination
(but in no event later than the expiration of the term of such Option or SAR as
set forth in the Award Agreement). In the case of an Incentive Stock Option, the
Committee shall determine such period of time (in no event to exceed three
months from the Date of Termination) when the Option is granted. If, at the Date
of Termination, the Grantee is not entitled to exercise his or her entire Option
or SAR, the Shares covered by the unexercisable portion of the Option or SAR
shall revert to the Plan. If, after the Date of Termination, the Grantee does
not exercise his or her Option or SAR within the time specified by the
Committee, the Option or SAR shall terminate, and the Shares covered by such
Option or SAR shall revert to the Plan;

 

(ii) the Grantee’s Restricted Stock Awards, to the extent forfeitable
immediately before the Date of Termination, shall thereupon automatically be
forfeited;

 

(iii) the Grantee’s Restricted Stock Awards that were not forfeitable
immediately before the Date of Termination shall promptly be settled by delivery
to the Grantee of a number of unrestricted Shares equal to the aggregate number
of the Grantee’s vested Restricted Stock Awards; and

 

(iv) any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the Date of Termination shall terminate
immediately upon the Date of Termination.

 

(e) Disability of Grantee.  In the event that a Grantee’s Continuous Status as
an Employee or Consultant terminates as a result of the Grantee’s Disability,
then, unless otherwise provided by the Award Agreement or the Grantee’s
employment agreement, if applicable, such termination shall have no effect on
the Grantee’s outstanding Awards. The Grantee’s Awards shall continue to vest
and remain outstanding and exercisable until they expire by their terms. In the
case of an Incentive Stock Option, any option not exercised within 12 months of
the date of termination of the Grantee’s Continuous Status as an Employee or
Consultant due to Disability will be treated as a Nonqualified Stock Option.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(f) Death of Grantee.  In the event of the death of a Grantee, then, unless
otherwise provided by the Award Agreement or the Grantee’s employment agreement,
if applicable, such termination shall have no effect on Grantee’s outstanding
Awards. The Grantee’s Awards shall continue to vest and remain outstanding and
exercisable until they expire by their terms. In the case of an Incentive Stock
Option, any option not exercised within 12 months of the date of termination of
Grantee’s Continuous Status as an Employee or Consultant due to death will be
treated as a Nonqualified Stock Option.

 

(g) Retirement of Grantee.  In the event that a Grantee’s Continuous Status as
an Employee or Consultant terminates after the Grantee’s attainment of age 65
(hereinafter, “Retirement”), then, unless otherwise provided by the Award
Agreement or the Grantee’s employment agreement, if applicable, such termination
shall have no effect on Grantee’s outstanding Awards. The Grantee’s Awards shall
continue to vest and remain outstanding and exercisable until they expire by
their terms. In the case of an Incentive Stock Option, any option not exercised
within 3 months of the termination of Grantee’s Continuous Status as an Employee
or Consultant due to Retirement will be treated as a Nonqualified Stock Option.

 

(h) Termination by Employer Not for Cause.  In the event that a Grantee’s
Continuous Status as an Employee or Consultant is terminated by the Employer
without Cause (hereinafter, “Termination by Employer Not for Cause”), then,
unless otherwise provided by the Award Agreement or the Grantee’s employment
agreement, if applicable, such termination shall have no effect on Grantee’s
outstanding Awards. Grantee’s Awards shall continue to vest and remain
outstanding and exercisable until they expire by their terms. In the case of an
Incentive Stock Option, any option not exercised within 3 months of the date of
will be treated as a Nonqualified Stock Option. In the case of a Grantee who is
a Director, the Grantee’s service as a Director shall be deemed to have been
terminated without Cause if the Participant ceases to serve in such a position
solely due to the failure to be reelected or reappointed, as the case may be,
and such failure is not a result of an act or omission which would constitute
Cause.

 

(i) Termination for Cause.  Notwithstanding anything herein to the contrary, if
a Grantee is an Employee of the Company and is “Terminated for Cause”, as
defined herein below, unless otherwise defined in a Grantee’s employment
agreement, if applicable, or violates any of the terms of their employment after
they have become vested in any of their rights herein, the Grantee’s full
interest in such rights shall terminate on the date of such termination of
employment and all rights thereunder shall cease. Whether a Participant’s
employment is Terminated for Cause shall be determined by the Board. Unless
otherwise defined in a Grantee’s employment agreement, if applicable, “Cause”
shall mean gross negligence, willful misconduct, flagrant or repeated violations
of the Company’s policies, rules or ethics, a material breach by the Grantee of
any employment agreement between the Grantee and the Company, intoxication,
substance abuse, sexual or other unlawful harassment, disclosure of confidential
or proprietary information, engaging in a business competitive with the Company,
or dishonest, illegal or immoral conduct.

 

(j) Nontransferability of Awards.

 

(i) Except as provided in Section 5(j)(iii) below, each Award, and each right
under any Award, shall be exercisable only by the Grantee during the Grantee’s
lifetime, or, if permissible under Applicable Law, by the Grantee’s guardian or
legal representative.

 

(ii) Except as provided in Section 5(j)(iii) below, no Award (prior to the time,
if applicable, Shares are issued in respect of such Award), and no right under
any Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Grantee otherwise than by will or by the laws of
descent and distribution (or in the case of Restricted Stock Awards, to the
Company) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary; provided, that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

 

(iii) To the extent and in the manner permitted by Applicable Law, and to the
extent and in the manner permitted by the Committee, and subject to such terms
and conditions as may be prescribed by the Committee, a Grantee may transfer an
Award to:

 

(A) a child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Grantee (including
adoptive relationships);

 

(B) any person sharing the employee’s household (other than a tenant or
employee);

 

 
-6-

--------------------------------------------------------------------------------

 

 

(C) a trust in which persons described in (A) and (B) have more than 50 percent
of the beneficial interest;

 

(D) a foundation in which persons described in (A) or (B) or the Grantee control
the management of assets; or

 

(E) any other entity in which the persons described in (A) or (B) or the Grantee
own more than 50 percent of the voting interests;

 

provided such transfer is not for value. The following shall not be considered
transfers for value: a transfer under a domestic relations order in settlement
of marital property rights, and a transfer to an entity in which more than
50 percent of the voting interests are owned by persons described in (A) above
or the Grantee, in exchange for an interest in such entity.

 

6. Stock Options.

 

(a) Limitations.

 

(i) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonqualified Stock Option. Any Option designated as
an Incentive Stock Option:

 

(A) shall not have an aggregate Fair Market Value (determined for each Incentive
Stock Option at the Date of Grant) of Shares with respect to which Incentive
Stock Options are exercisable for the first time by the Grantee during any
calendar year (under the Plan and any other employee stock option plan of the
Company or any Parent or Subsidiary (“Other Plans”)), determined in accordance
with the provisions of Section 422 of the Code, that exceeds $100,000 (the
“$100,000 Limit”);

 

(B) shall, if the aggregate Fair Market Value of Shares (determined on the Date
of Grant) with respect to the portion of such grant that is exercisable for the
first time during any calendar year (“Current Grant”) and all Incentive Stock
Options previously granted under the Plan and any Other Plans that are
exercisable for the first time during a calendar year (“Prior Grants”) would
exceed the $100,000 Limit, be exercisable as follows:

 

(1) The portion of the Current Grant that would, when added to any Prior Grants,
be exercisable with respect to Shares that would have an aggregate Fair Market
Value (determined as of the respective Date of Grant for such Options) in excess
of the $100,000 Limit shall, notwithstanding the terms of the Current Grant, be
exercisable for the first time by the Grantee in the first subsequent calendar
year or years in which it could be exercisable for the first time by the Grantee
when added to all Prior Grants without exceeding the $100,000 Limit; and

 

(2) If, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the preceding provisions of this
Section 6(a)(i)(B) during any calendar year commencing with the calendar year in
which it is first exercisable through and including the last calendar year in
which it may by its terms be exercised, such portion of the Current Grant shall
not be an Incentive Stock Option, but shall be exercisable as a separate
Nonqualified Stock Option at such date or dates as are provided in the Current
Grant.

 

(ii) No Employee shall be granted, in any fiscal year of the Company, Options to
purchase more than 1,000,000 Shares. The limitation described in this
Section 6(a)(ii) shall be adjusted proportionately in connection with any change
in the Company’s capitalization as described in Section 13 of the Plan. If an
Option is canceled in the same fiscal year of the Company in which it was
granted (other than in connection with a transaction described in Section 13 of
the Plan), the canceled Option will be counted against the limitation described
in this Section 6(a)(ii).

 

(b) Term of Option.  The term of each Option shall be stated in the Award
Agreement; provided, however, that the term shall be 10 years from the date of
grant or such shorter term as may be provided in the Award Agreement. Moreover,
in the case of an Incentive Stock Option granted to a Grantee who, at the time
the Incentive Stock Option is granted, owns stock representing more than
10 percent of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Incentive Stock Option shall be five years
from the date of grant or such shorter term as may be provided in the Award
Agreement.

 

 
-7-

--------------------------------------------------------------------------------

 

 

(c) Option Exercise Price and Consideration.

 

(i) Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee and,
except as otherwise provided in this Section 6(c)(i), shall be no less than
100 percent of the Fair Market Value per Share on the Date of Grant.

 

(A) In the case of an Incentive Stock Option granted to an Employee who on the
Date of Grant owns stock representing more than 10 percent of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110 percent of the Fair Market Value
per Share on the Date of Grant.

 

(B) Any Option that is (1) granted to a Grantee in connection with the
acquisition (“Acquisition”), however effected, by the Company of another
corporation or entity (“Acquired Entity”) or the assets thereof, (2) associated
with an option to purchase shares of stock or other equity interest of the
Acquired Entity or an affiliate thereof (“Acquired Entity Option”) held by such
Grantee immediately prior to such Acquisition, and (3) intended to preserve for
the Grantee the economic value of all or a portion of such Acquired Entity
Option, may be granted with such exercise price as the Committee determines to
be necessary to achieve such preservation of economic value.

 

(d) Waiting Period and Exercise Dates.  At the time an Option is granted, the
Committee shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised. An Option shall be exercisable only to the extent that it is vested
according to the terms of the Award Agreement.

 

(e) Form of Consideration.  The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. In the
case of an Incentive Stock Option, the Committee shall determine the acceptable
form of consideration at the time of grant. The acceptable form of consideration
may consist of any combination of the following: cash; pursuant to procedures
approved by the Committee, through the sale of the Shares acquired on exercise
of the Option through a broker-dealer to whom the Grantee has submitted an
irrevocable notice of exercise and irrevocable instructions to deliver promptly
to the Company the amount of sale or loan proceeds sufficient to pay the
exercise price, together with, if requested by the Company, the amount of
federal, state, local or foreign withholding taxes payable by the Grantee by
reason of such exercise (a “cashless exercise”); or subject to the approval of
the Committee:

 

(i) by the surrender of all or part of an Award (including the Award being
exercised);

 

(ii) by the tender to the Company of Shares owned by the Grantee and registered
in his name having a Fair Market Value equal to the amount due to the Company;

 

(iii) in other property, rights and credits deemed acceptable by the Committee,
including the Participant’s promissory note; or

 

(iv) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Law and deemed acceptable by the
Committee.

 

(f) Exercise of Option.

 

(i) Procedure for Exercise; Rights as a Stockholder.

 

(A) Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Committee and set forth in the Award Agreement.

 

(B) An Option may not be exercised for a fraction of a Share.

 

(C) An Option shall be deemed exercised when the Company receives:

 

 
-8-

--------------------------------------------------------------------------------

 

 

(1) written or electronic notice of exercise (in accordance with the Award
Agreement and any action taken by the Committee pursuant to Section 4(b) of the
Plan or otherwise) from the person entitled to exercise the Option, and

 

(2) full payment for the Shares with respect to which the Option is exercised.

 

(D) Shares issued upon exercise of an Option shall be issued in the name of the
Grantee or, if requested by the Grantee, in the name of the Grantee and his or
her spouse. Until the stock certificate evidencing such Shares is issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 13 of the Plan.

 

(E) Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

7. Stock Appreciation Rights.

 

(a) Grant of SARs.  Subject to the terms and conditions of the Plan, the
Committee may grant SARs in tandem with an Option or alone and unrelated to an
Option. Tandem SARs shall expire no later than the expiration of the underlying
Option. In no event shall the term of a SAR exceed ten years from the Date of
Grant.

 

(b) Exercise of SARs.  SARs shall be exercised by the delivery of a written or
electronic notice of exercise (in accordance with the Award Agreement and any
action taken by the Committee pursuant to Section 4(b) of the Plan or
otherwise), setting forth the number of Shares over which the SAR is to be
exercised. Tandem SARs may be exercised:

 

(i) with respect to all or part of the Shares subject to the related Option upon
the surrender of the right to exercise the equivalent portion of the related
Option;

 

(ii) only with respect to the Shares for which its related Option is then
exercisable; and

 

(iii) only when the Fair Market Value of the Shares subject to the Option
exceeds the exercise price of the Option.

 

The value of the payment with respect to the tandem SAR may be no more than
100 percent of the difference between the exercise price of the underlying
Option and the Fair Market Value of the Shares subject to the underlying Option
at the time the tandem SAR is exercised.

 

(c) Payment of SAR Benefit.  Upon exercise of a SAR, the Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i) the excess of the Fair Market Value of a Share on the date of exercise over
the SAR exercise price; by

 

(ii) the number of Shares with respect to which the SAR is exercised;

 

provided, that the Committee may provide in the Award Agreement that the benefit
payable on exercise of a SAR shall not exceed such percentage of the Fair Market
Value of a Share on the Date of Grant, or any other limitation, as the Committee
shall specify. The payment upon exercise of a SAR shall be in Shares that have
an aggregate Fair Market Value (as of the date of exercise of the SAR) equal to
the amount of the payment.

 

(d) No Employee shall be granted, in any fiscal year, SARs with respect to more
than 500,000 Shares. The limitation described in this Section 7(d) shall be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 13 of the Plan. If a SAR is canceled in
the same fiscal year of the Company in which it was granted (other than in
connection with a transaction described in Section 13 of the Plan), the canceled
SAR will be counted against the limitation described in this Section 7(d).

 

 
-9-

--------------------------------------------------------------------------------

 

 

8. Restricted Stock Awards.  Subject to the terms of the Plan, the Committee may
grant Restricted Stock Awards to any Eligible Recipient, in such amount and upon
such terms and conditions as shall be determined by the Committee.

 

(a) Committee Action.  The Committee acting in its sole and absolute discretion
shall have the right to grant Restricted Stock to Eligible Recipients under the
Plan from time to time. Each Restricted Stock Award shall be evidenced by a
Restricted Stock Agreement, and each Restricted Stock Agreement shall set forth
the conditions, if any, which will need to be timely satisfied before the grant
will be effective and the conditions, if any, under which the Grantee’s interest
in the related Stock will be forfeited. The Committee may make grants of
Performance-Based Restricted Stock and grants of Restricted Stock that are not
Performance-Based Restricted Stock.

 

(b) Performance-Based Restricted Stock.

 

(i) Effective Date.  A grant of Performance-Based Restricted Stock shall be
effective as of the date the Committee certifies that the applicable conditions
described in Section 8(b)(iii) of the Plan have been timely satisfied.

 

(ii) Share Limitation.  No more than 500,000 shares of Performance-Based
Restricted Stock may be granted to an Eligible Recipient in any calendar year.

 

(iii) Grant Conditions.  The Committee, acting in its sole and absolute
discretion, may select from time to time Eligible Recipients to receive grants
of Performance-Based Restricted Stock in such amounts as the Committee may, in
its sole and absolute discretion, determine, subject to any limitations provided
in the Plan. The Committee shall make each grant subject to the attainment of
certain performance targets. The Committee shall determine the performance
targets which will be applied with respect to each grant of Performance-Based
Restricted Stock at the time of grant, but in no event later than 90 days after
the commencement of the period of service to which the performance targets
relate. The performance criteria applicable to Performance-Based Restricted
Stock grants will be one or more of the following criteria: (1) stock price;
(2) average annual growth in earnings per share; (3) increase in stockholder
value; (4) earnings per share; (5) net income; (6) return on assets; (7) return
on stockholders’ equity; (8) increase in cash flow; (9) operating profit or
operating margins; (10) revenue growth of the Company; and (11) operating
expenses. Each performance target applicable to a Cash Award intended to be
Performance Based Compensation and the deadline for satisfying each such target
shall be stated in the Agreement between the Company and the Employee. The
Committee must certify in writing that each such target has been satisfied
before the Performance Based Compensation award is paid.

 

The related Restricted Stock Agreement shall set forth the applicable
performance criteria and the deadline for satisfying the performance criteria.

 

(iv) Forfeiture Conditions.  The Committee may make each Performance-Based
Restricted Stock grant (if, when and to the extent that the grant becomes
effective) subject to one, or more than one, objective employment, performance
or other forfeiture condition which the Committee acting in its sole and
absolute discretion deems appropriate under the circumstances for Eligible
Recipients generally or for a Grantee in particular, and the related Restricted
Stock Agreement shall set forth each such condition and the deadline for
satisfying each such forfeiture condition. A Grantee’s nonforfeitable interest
in the Shares related to a Performance-Based Restricted Stock grant shall depend
on the extent to which each such condition is timely satisfied. A Stock
certificate shall be issued (subject to the conditions, if any, described in
this Section 8(b)) to, or for the benefit of, the Grantee with respect to the
number of shares for which a grant has become effective as soon as practicable
after the date the grant becomes effective.

 

(c) Restricted Stock Other Than Performance-Based Restricted Stock.

 

(i) Effective Date.  A Restricted Stock grant which is not a grant of
Performance-Based Restricted Stock shall be effective (a) as of the date set by
the Committee when the grant is made or (b) if the grant is made subject to one,
or more than one, condition, as of the date the Committee determines that such
conditions have been timely satisfied.

 

(ii) Grant Conditions.  The Committee acting in its sole and absolute discretion
may make the grant of Restricted Stock which is not Performance-Based Restricted
Stock to a Grantee subject to the satisfaction of one, or more than one,
objective employment, performance or other grant condition which the Committee
deems appropriate under the circumstances for Eligible Recipients generally or
for a Grantee in particular, and the related Restricted Stock Agreement shall
set forth each such condition and the deadline for satisfying each such grant
condition.

 

 
-10-

--------------------------------------------------------------------------------

 

 

(iii) Forfeiture Conditions.  The Committee may make each grant of Restricted
Stock which is not a grant of Performance-Based Restricted Stock (if, when and
to the extent that the grant becomes effective) subject to one, or more than
one, forfeiture condition which the Committee acting in its sole and absolute
discretion deems appropriate under the circumstances for Eligible Recipients
generally or for a Grantee in particular, and the related Restricted Stock
Agreement shall set forth each such condition and the deadline for satisfying
each such forfeiture condition. A Grantee’s nonforfeitable interest in the
Shares related to a grant of Restricted Stock which is not a grant of
Performance-Based Restricted Stock shall depend on the extent to which each such
condition is timely satisfied. A Stock certificate shall be issued (subject to
the conditions, if any, described in this Section 8(c)) to, or for the benefit
of, the Grantee with respect to the number of shares for which a grant has
become effective as soon as practicable after the date the grant becomes
effective.

 

(d) Dividends and Voting Rights.  Each Restricted Stock Agreement shall state
whether the Grantee shall have a right to receive any cash dividends which are
paid with respect to his or her Restricted Stock after the date his or her
Restricted Stock grant has become effective and before the first day that the
Grantee’s interest in such stock is forfeited completely or becomes completely
nonforfeitable. If a Restricted Stock Agreement provides that a Grantee has no
right to receive a cash dividend when paid, such agreement shall set forth the
conditions, if any, under which the Grantee will be eligible to receive one, or
more than one, payment in the future to compensate the Grantee for the fact that
he or she had no right to receive any cash dividends on his or her Restricted
Stock when such dividends were paid. If a Restricted Stock Agreement calls for
any such payments to be made, the Company shall make such payments from the
Company’s general assets, and the Grantee shall be no more than a general and
unsecured creditor of the Company with respect to such payments. If a stock
dividend is declared on such a Share after the grant is effective but before the
Grantee’s interest in such Stock has been forfeited or has become
nonforfeitable, such stock dividend shall be treated as part of the grant of the
related Restricted Stock, and a Grantee’s interest in such stock dividend shall
be forfeited or shall become nonforfeitable at the same time as the Share with
respect to which the stock dividend was paid is forfeited or becomes
nonforfeitable. If a dividend is paid other than in cash or stock, the
disposition of such dividend shall be made in accordance with such rules as the
Committee shall adopt with respect to each such dividend. A Grantee shall have
the right to vote the Shares related to his or her Restricted Stock grant after
the grant is effective with respect to such Shares but before his or her
interest in such Shares has been forfeited or has become nonforfeitable.

 

(e) Satisfaction of Forfeiture Conditions.  A Share shall cease to be Restricted
Stock at such time as a Grantee’s interest in such Share becomes nonforfeitable
under the Plan, and the certificate representing such share shall be reissued as
soon as practicable thereafter without any further restrictions related to
Section 8(b) or Section 8(c) and shall be transferred to the Grantee.

 

9. Performance Units and Performance Shares.

 

(a) Grant of Performance Units and Performance Shares.  Subject to the terms of
the Plan, the Committee may grant Performance Units or Performance Shares to any
Eligible Recipient in such amounts and upon such terms as the Committee shall
determine.

 

(b) Share Limitation.  The number of Shares covered by Performance Units and
Performance Shares in any fiscal year shall not exceed 500,000.

 

(c) Value/Performance Goals.  Each Performance Unit shall have an initial value
that is established by the Committee on the Date of Grant. Each Performance
Share shall have an initial value equal to the Fair Market Value of a Share on
the Date of Grant. The Committee shall set performance goals that, depending
upon the extent to which they are met, will determine the number or value of
Performance Units or Performance Shares that will be paid to the Grantee.

 

(d) Payment of Performance Units and Performance Shares.

 

(i) Subject to the terms of the Plan, after the applicable Performance Period
has ended, the holder of Performance Units or Performance Shares shall be
entitled to receive a payment based on the number and value of Performance Units
or Performance Shares earned by the Grantee over the Performance Period, to the
extent the corresponding performance goals have been achieved.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(ii) If a Grantee is promoted, demoted or transferred to a different business
unit of the Company during a Performance Period, then, to the extent the
Committee determines appropriate, the Committee may adjust, change or eliminate
the performance goals or the applicable Performance Period as it deems
appropriate in order to make them appropriate and comparable to the initial
performance goals or Performance Period.

 

(e) Form and Timing of Payment of Performance Units and Performance
Shares.  Payment of earned Performance Units or Performance Shares shall be made
in a lump sum following the close of the applicable Performance Period. The
Committee may pay earned Performance Units or Performance Shares in cash or in
Shares (or in a combination thereof) that have an aggregate Fair Market Value
equal to the value of the earned Performance Units or Performance Shares at the
close of the applicable Performance Period. Such Shares may be granted subject
to any restrictions deemed appropriate by the Committee. The form of payout of
such Awards shall be set forth in the Award Agreement pertaining to the grant of
the Award.

 

10. Cash Awards.  The Committee may grant Cash Awards at such times and in such
amounts as it deems appropriate.

 

(a) Annual Limits.  Notwithstanding the foregoing, the amount of any Cash Award
in any fiscal year to any Grantee shall not exceed the greater of $100,000 or
100% of his cash compensation (excluding any Cash Award under the Plan) for such
fiscal year.

 

(b) Restrictions.  Cash Awards may be subject or not subject to conditions (such
as an investment requirement), restricted or nonrestricted, vested or subject to
forfeiture and may be payable currently or in the future or both. The Committee
may make grants of Cash Awards that are intended to be Performance Based
Compensation and grants of Cash Awards that are not intended to be Performance
Based Compensation; provided, however, that only the Committee may serve as the
Committee with respect to grants of Cash Awards that are intended to be
Performance-Based Compensation. The Committee shall determine the performance
targets which will be applied with respect to each grant of Cash Awards that are
intended to be Performance Based Compensation at the time of grant, but in no
event later than 90 days after the beginning of the period of service to which
the performance targets relate. The performance criteria applicable to
Performance Based Compensation awards will be one or more of the following:
(1) stock price; (2) average annual growth in earnings per share; (3) increase
in stockholder value; (4) earnings per share; (5) net income; (6) return on
assets; (7) return on stockholders’ equity; (8) increase in cash flow;
(9) operating profit or operating margins; (10) revenue growth of the Company;
and (11) operating expenses. Each performance target applicable to a Cash Award
intended to be Performance Based Compensation and the deadline for satisfying
each such target shall be stated in the Agreement between the Company and the
Employee. The Committee must certify in writing that each such target has been
satisfied before the Performance Based Compensation award is paid.

 

11. Other Stock Based Awards.  The Committee shall have the right to grant Other
Stock Based Awards which may include, without limitation, the grant of Shares
based on certain conditions, the payment of cash based on the performance of the
Common Stock, and the grant of securities convertible into Shares.

 

12. Tax Withholding.  The Company shall deduct from all cash distributions under
the Plan any taxes required to be withheld by federal, state, local or foreign
government. Whenever the Company proposes or is required to issue or transfer
Shares under the Plan, the Company shall have the right to require the recipient
to remit to the Company an amount sufficient to satisfy any federal, state,
local and foreign withholding tax requirements prior to the delivery of any
certificate or certificates for such shares. A Grantee may pay the withholding
tax in cash, or, if the applicable Award Agreement provides, a Grantee may elect
to have the number of Shares he is to receive reduced by the smallest number of
whole Shares that, when multiplied by the Fair Market Value of the Shares
determined as of the Tax Date (defined below), is sufficient to satisfy federal,
state, local and foreign, if any, withholding taxes arising from exercise or
payment of a grant under the Plan (a “Withholding Election”). A Grantee may make
a Withholding Election only if the Withholding Election is made on or prior to
the date on which the amount of tax required to be withheld is determined (the
“Tax Date”) by executing and delivering to the Company a properly completed
notice of Withholding Election as prescribed by the Committee. The Committee may
in its sole and absolute discretion disapprove and give no effect to the
Withholding Election.

 

13. Adjustments Upon Changes in Capitalization or Change in Control.

 

(a) Changes in Capitalization.  Except in connection with the Reverse Stock
Split as contemplated under the Exchange Agreement, and subject to any required
action by the stockholders of the Company, the number of Covered Shares, and the
number of shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per share of Covered Stock, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Covered Stock.

 

 
-12-

--------------------------------------------------------------------------------

 

 

(b) Change in Control.  In the event of a Change in Control, unless otherwise
provided in a Grantee’s employment agreement, if applicable, then the following
provisions shall apply:

 

(i) all outstanding Options shall become fully exercisable, except to the extent
that the right to exercise the Option is subject to restrictions established in
connection with a SAR that is issued in tandem with the Option;

 

(ii) all outstanding SARs shall become immediately payable, except to the extent
that the right to exercise the SAR is subject to restrictions established in
connection with an Option that is issued in tandem with the SAR;

 

(iii) all Shares of Restricted Stock shall become fully vested;

 

(iv) all Performance Shares and Performance Units shall be deemed to be fully
earned and shall be paid out in such manner as determined by the Committee; and

 

(v) all Cash Awards, Other Stock Based Awards and other Awards shall become
fully vested and/or earned and paid out in such manner as determined by the
Committee.

 

In addition to the provisions of Section 13(b) above and to the extent not
inconsistent therewith the Committee, in its sole discretion, may: (1) provide
for the purchase of any Award for an amount of cash equal to the amount which
could have been attained upon the exercise or realization of such Award had such
Award been currently exercisable or payable; (2) make such adjustment to the
Awards then outstanding as the Committee deems appropriate to reflect such
transaction or change; and/or (3) cause the Awards then outstanding to be
assumed, or new Awards substituted therefore, by the surviving corporation in
such change.

 

14. Term of Plan.  The Plan shall become effective upon its approval by the
stockholders of the Company. Such stockholder approval shall be obtained in the
manner and to the degree required under applicable federal and state law. The
Plan shall continue in effect until the tenth anniversary of adoption of the
Plan by the Board, unless terminated earlier under Section 15 of the Plan.

 

15. Amendment and Termination of the Plan.

 

(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Stockholder Approval.  The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Rule 16b-3
or with Section 422 or Section 162(m) of the Code (or any successor rule or
statute) or other Applicable Law. Such stockholder approval, if required, shall
be obtained in such a manner and to such a degree as is required by the
Applicable Law.

 

(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Grantee, unless mutually
agreed otherwise between the Grantee and the Committee, which agreement must be
in writing and signed by the Grantee and the Company.

 

16. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance.  Shares shall not be issued pursuant to an Award unless
the exercise, if applicable, of such Award and the issuance and delivery of such
Shares shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, Applicable Law, and the requirements of
any stock exchange or quotation system upon which the Shares may then be listed
or quoted, and any insider trading policy adopted by the Company, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

 
-13-

--------------------------------------------------------------------------------

 

 

(b) Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

17. Liability of Company.

 

(a) Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

(b) Grants Exceeding Allotted Shares.  If the Covered Stock covered by an Award
exceeds, as of the date of grant, the number of Shares that may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Covered Stock, unless stockholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 15 of the Plan.

 

18. Reservation of Shares.  The Company, during the term of the Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Rights of Employees.  Neither the Plan nor any Award shall confer upon a
Grantee any right with respect to continuing the Grantee’s employment
relationship with the Company, nor shall they interfere in any way with the
Grantee’s right or the Company’s right to terminate such employment relationship
at any time, with or without cause.

 

20. Sub-plans for Foreign Subsidiaries.  The Board may adopt sub-plans
applicable to particular foreign Subsidiaries. All Awards granted under such
sub-plans shall be treated as grants under the Plan. The rules of such sub-plans
may take precedence over other provisions of the Plan, with the exception of
Section 3, but unless otherwise superseded by the terms of such sub-plan, the
provisions of the Plan shall govern the operation of such sub-plan.

 

21. Construction.  The Plan shall be construed under the laws of the State of
Delaware, to the extent not preempted by federal law, without reference to the
principles of conflict of laws.

 

22. Certain Limitations on Awards to Ensure Compliance with Code
Section 409A.  For purposes of this Plan, references to an award term or event
(including any authority or right of the Company or a Grantee) being “permitted”
under Code Section 409A mean, for a 409A Award (meaning an Award that
constitutes a deferral of compensation under Code Section 409A and regulations
thereunder), that the term or event will not cause the Grantee to be liable for
payment of interest or a tax penalty under Code Section 409A and, for a Non-409A
Award (meaning all Awards other than 409A Awards), that the term or event will
not cause the Award to be treated as subject to Code Section 409A. Other
provisions of the Plan notwithstanding, the terms of any 409A Award and any
Non-409A Award, including any authority of the Company and rights of the Grantee
with respect to the Award, shall be limited to those terms permitted under Code
Section 409A, and any terms not permitted under Code Section 409A shall be
automatically modified and limited to the extent necessary to conform with Code
Section 409A. For this purpose, other provisions of the Plan notwithstanding,
the Company shall have no authority to accelerate distributions relating to 409A
Awards in excess of the authority permitted under Code Section 409A, and any
distribution subject to Code Section 409A(a)(2)(A)(i) (separation from service)
to a “key employee” as defined under Code Section 409A(a)(2)(B)(i), shall not
occur earlier than the earliest time permitted under Code
Section 409A(a)(2)(B)(i).

 

 

-14-